 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SCOTT SCHUTZA,                                        Case No.: 19-CV-1246-CAB-MDD
12                                        Plaintiff,
                                                           ORDER DECLINING
13   v.                                                    SUPPLEMENTAL JURISDICTION
                                                           OVER STATE LAW CLAIM
14   BIG 7 MOTEL, LTD., et. al.,
15                                    Defendants.
16
17         The complaint in this action asserts one claim under federal law for violation of the
18   Americans with Disabilities Act (“ADA”), along with a claim for violation of California’s
19   Unruh Act. The complaint asserts jurisdiction based on the existence of a federal question
20   (the ADA claim), and supplemental jurisdiction over the state claim.
21         Federal courts have the discretion to exercise supplemental jurisdiction over all
22   claims that are “so related to claims in the action within such original jurisdiction that they
23   form part of the same case or controversy under Article III of the United States
24   Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
25   district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
26   a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
27   over which the court has original jurisdiction; (3) the court has dismissed all claims over
28   which it has original jurisdiction; or (4) there are other compelling reasons for declining

                                                       1
                                                                                 19-CV-1246-CAB-MDD
 1   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 2   district courts should consider when deciding whether to exercise supplemental
 3   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 4   claims, the character of the governing state law, and the relationship between the state and
 5   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
 6            “While discretion to decline to exercise supplemental jurisdiction over state law
 7   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
 8   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
 9   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
10   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
11   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc.
12   v. City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
13            Here, the complaint states a federal claim, for violation of the ADA, along with a
14   state law claim for violation of the Unruh Act. As a result, while the ADA does not entitle
15   a plaintiff to recover damages, the complaint seeks statutory damages under the Unruh Act.
16   Meanwhile, the same injunctive relief available under the ADA is also available under the
17   Unruh Act. See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017)
18   (noting that “[i]t is unclear what advantage—other than avoiding state-imposed pleading
19   requirements—Plaintiff gains by being in federal court since his sole remedy under the
20   ADA is injunctive relief, which is also available under the Unruh Act.”). Thus, the state
21   claim and the issues related thereto substantially predominate over the ADA claim, which
22   appears to be a secondary claim included to justify filing the complaint in this Court, rather
23   than a necessary (let alone predominant) claim in this lawsuit. See Rutherford v. Ara
24   Lebanese Grill, No. 18-CV-01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar.
25   6, 2019) (declining supplemental jurisdiction over Unruh Act claim because Unruh Act
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        2
                                                                                 19-CV-1246-CAB-MDD
 1   claim substantially predominated over ADA claim).
 2          In addition, the important interest of comity supports declining jurisdiction. See
 3   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 4   to be considered before exercising supplemental jurisdiction). California has a strong
 5   interest in protecting its citizens and businesses from abusive litigation and also in
 6   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
 7   deter baseless claims and vexatious litigation, California adopted heightened pleading
 8   requirements for disability discrimination lawsuits under the Unruh Act. See CAL. CIV.
 9   PRO CODE § 425.502; SB 1186, Chapter 383 § 24 (Ca. 2012). Mr. Schutza has filed more
10   than fifteen disability discrimination cases in this court over the past year, and an online
11   search of cases filed by “Scott Schutza” in San Diego County Superior Court reveals more
12   cases filed over the past several years. Accordingly, the need for California’s procedural
13   protections appears particularly acute.
14          Finally, “federal courts may properly take measures to discourage forum shopping.”
15   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
16   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
17   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
18   actions in federal court was engaging in forum shopping “to avoid California’s heightened
19   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
20   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
21   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
22   as a matter of comity, and in deference to California’s substantial interest in discouraging
23   unverified disability discrimination claims, the Court declines supplemental jurisdiction
24
25
     2
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. CAL. CIV. PROC. CODE § 425.50.

                                                          3
                                                                                            19-CV-1246-CAB-MDD
 1   over Plaintiff’s [state law claims].” Schutza v. Cuddleback, 262 F. Supp. 3d at 1031.
 2          In sum, because (1) Plaintiff’s state law claim predominates over his federal claim
 3   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 4   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
 5   claim two in the complaint. Claim two is DISMISSED WITHOUT PREJUDICE to
 6   refiling in state court.
 7          It is SO ORDERED.
 8   Dated: July 11, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
                                                                             19-CV-1246-CAB-MDD
